UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 16-1023


DISTRICT LODGE 4 INTERNATIONAL ASSOCIATION OF MACHINISTS
AND    AEROSPACE   WORKERS,   an   unincorporated    labor
organization; LOCAL LODGE 24 INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS, an unincorporated labor
organization,

               Plaintiffs - Appellees,

          v.

DYNCORP INTERNATIONAL LLC, a Delaware corporation,

               Defendant - Appellant.



                           No. 16-1041


DISTRICT LODGE 4 INTERNATIONAL ASSOCIATION OF MACHINISTS
AND    AEROSPACE   WORKERS,   an   unincorporated    labor
organization; LOCAL LODGE 24 INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS, an unincorporated labor
organization,

               Plaintiffs - Appellants,

          v.

DYNCORP INTERNATIONAL LLC, a Delaware corporation,

               Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.  J. Frederick Motz, Senior District
Judge. (8:14-cv-03987-JFM)
Argued:   May 10, 2016                        Decided:   May 31, 2016


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: J. Michael McGuire, SHAWE & ROSENTHAL LLP, Baltimore,
Maryland, for Appellant/Cross-Appellee.       Andrew Dean Roth,
BREDHOFF   &    KAISER,    P.L.L.C.,   Washington,    D.C.,    for
Appellees/Cross-Appellants.      ON  BRIEF:    Elizabeth   Torphy-
Donzella, SHAWE & ROSENTHAL LLP, Baltimore, Maryland, for
Appellant/Cross-Appellee.    Devki K. Virk, BREDHOFF & KAISER,
P.L.L.C., Washington, D.C., for Appellees/Cross-Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      These cross-appeals arise from a dispute over the proper

interpretation of the terms of a collective bargaining agreement

(CBA) between the parties, Plaintiffs-Appellees/Cross-Appellants

International Association of Machinists and Aerospace Workers,

Local Lodge 24, and International Association of Machinists and

Aerospace Workers, District Lodge 4 (the Unions), and Defendant-

Appellant/Cross-Appellee              DynCorp       International      LLC.        When    the

Unions sued DynCorp to compel arbitration of a union officer’s

grievance       over    his        termination,      the    district       court    ordered

arbitration      but     denied       the    Unions’       motion    for    an     award   of

attorney’s      fees     as    a    sanction       for   DynCorp’s    alleged       lack   of

justification for its resistance to arbitration.

      The cardinal facts are undisputed.                      DynCorp, a government

military contractor, terminated the employment of Gregg French,

an officer of the local union, after French responded as follows

to   an   Air    Force        Contract      Officer      Technical    Representative’s

request for an overdue report: “We will shit you something.” *

According       to     the    Unions,       that    phrase    refers       to    generating

necessary paperwork.               Thereafter, the Air Force Contract Officer

      *French does not dispute saying something to this effect,
but he does contend that he made this remark to a fellow DynCorp
employee, not to the Air Force Contract Officer Technical
Representative, as a means of informing his colleague that the
requested paperwork needed to be produced.



                                               3
overseeing the contract on which French was working requested

French’s removal from the contract.             DynCorp acceded to that

request and terminated French’s employment.

     Although the CBA between the parties generally provided for

arbitration   of   most   workplace       employment   disputes   involving

union members, the CBA contained what the parties have referred

to as a “carve out” from the broad arbitration provision.                As

relevant here, the “carve out” provision provides as follows:

     Section 7 - Security Regulations

     (A)    The parties to this Agreement hereby recognize
     the Company’s obligations in its contracts with the
     Government    pertaining    to   security,    security
     clearances, and access to Government-managed property,
     and agree that nothing contained in this Agreement is
     intended to place the Company in violation of its
     contracts   and/or   security  agreements   with   the
     Government.

     (B)    In the event that the U.S. Military Service or
     other Government Agency duly concerned with security
     regulations   or   operations   on   Government-managed
     property, advises the Company that any employee in the
     Union bargaining unit is restricted from access to
     Government-managed property, or restricted from work
     on or access to classified information and material,
     the Union agrees that such action as the Company may
     take pursuant to its contractual and/or security
     obligations to the Government will not be contested,
     nor will such action be a subject of the grievance
     procedure contained in Article III of this Agreement.

     (C)     In the event that such Government Agency
     following the taking of such action within one year
     advises the Company that such an employee is no longer
     restricted from access to Government-managed property
     or restricted from work on or access to classified
     information and material, the Company shall promptly
     reinstate the employee with seniority, to the same job

                                      4
       classification held at the time such action was taken,
       subject to the applicable seniority provisions of the
       Agreement,   if  he/she   promptly  applies  for  such
       reinstatement within fifteen (15) days.

J.A. 56.        DynCorp refused to arbitrate the French grievance,

based essentially          on   its        theory     that,    because       the    Air   Force

Contract Officer requested French’s removal in accordance with

the    government’s     rights         under        Dyncorp’s       government-contract,

French’s       termination      fell       within     the     scope    of    the    Section    7

“carve    out.”      The     Unions        argued,      to    the     contrary,     that     the

“carve out” was limited to adverse employment actions that touch

or concern particularized security issues of importance to the

government and that French’s termination did not fall within

such parameters.

       The parties filed cross-motions for summary judgment, and

the district court agreed with the Union’s construction of the

CBA.     The    court   further            concluded,        however,       that    DynCorp’s

resistance to arbitration under Section 7 was not so barren of

legally    plausible       interpretive             arguments    that       the    refusal    to

arbitrate amounted to bad faith.                      Cf. United Food & Commercial

Workers, Local 400 v. Marvel Poultry Co., 876 F.2d 346, 351 (4th

Cir. 1989) (observing that, regarding requests for attorney’s

fees,     challenges         to    arbitrability               “must        be     considered

sufficiently       ‘justified’         .    .   .    unless    there     is      literally    no

reasonably arguable legal support for them”).                            Accordingly, the


                                                5
district   court   denied   the   Unions’     request   for   an    award   of

attorney’s fees in seeking to compel arbitration.

     Having had the benefit of full briefing and oral argument,

and having fully considered the parties’ contentions, we affirm

for the reasons stated by the district court. Int’l Ass’n of

Machinists & Aerospace Workers, Local Lodge 24 v. Dyncorp Int’l

LLC, No. 8:14-cv-03987-JFM,       2015 WL 9302377   (D.   Md.    Dec.   2,

2015).

                                                                    AFFIRMED




                                    6